DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2021 has been entered.
This Office Action is in response to applicant’s amendment filed on April 14, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1 and 9.  
Claims 1-9 remain pending in this application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 1-4, 7-8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Sumiyoshi et al (PN. 6,278,506) in view of the US patent application publication by Lahrichi (US 2003/0073007 A1), US patent application publication by Altenberger et al (US 2008/0117436 A1), and patent issued to Sutherland et al (PN. 5,942,157).
Claims 1 and 9 have been amended to necessitate the new grounds of rejection.  
Sumiyoshi et al teaches a system and implicitly a method for preparing a polymer-dispersed liquid crystal holographic grating, wherein the system is comprised of a laser beam generator (2a, Figure 1 or 16a, Figure 5B and 5C), a beam splitter prism (2b or 16b) configured to split the laser beam into a first split light beam (LB1 or LB11) and a second split light beam (LB2 or LB12), a liquid crystal box, defining by a pair of transparent plates (1b/1c or 15b/15c), that contains polymer-dispersed liquid crystal (1a or 15a), a first reflector (2c or 16c) configured to reflect the first split light beam to the liquid crystal box and a second reflector (2e or 16e) configured to reflect the second split light beam to the liquid crystal box wherein the first split beam and the second split beam form interference fringes at the liquid crystal box to expose the polymer-dispersed liquid crystal to form polymer-dispersed liquid crystal holographic grating, (please see column 1, line 41 to column 2, line 24, column 6, lines 24-65).  
This reference has met all the limitations of the claims.  It however does not teach explicitly that the system comprises a beam expander configured to expand the laser beam to obtain expanded laser beam.  Lahrichi in the same field of endeavor teaches a typical arrangement for hologram recording wherein an optics (410, Figure 4) comprises a beam expander to expand the laser light beam generated from the laser source, (please see paragraph 
The Sumiyoshi et al reference further does not teach to include an attenuator arranged on optical path between the beam expander and the liquid crystal box wherein the attenuator configured to gradually attenuate at least one of the laser beam.  Lahrichi teaches to include a light attenuator (424) located between the beam expander (410, Figure 4) and the recording medium (402) to control the light intensity of at least one of the light beam.  It however does not teach explicitly that the attenuator configured to gradually attenuate the laser light beam.  Altenberger et al in the same field of endeavor teaches an interferometric arrangement (please see Figure 6) wherein adjustable light attenuators (111 and 112) are placed in the first beam path and the second beam path.  Altenberger et al teaches that the adjustable light attenuator has a wedge shaped grey portion, (please see Figure 6, paragraph [0111]) that would absorb a respective adjustable portion of the light intensity of the incident beam.  The wedge shapes suggests the attenuation of the light intensity is in a gradual manner.  It would then have been obvious to one skilled in the art to apply the teachings of Lahrichi and Altenberger et al to provide adjustable attenuator, with gradual attenuation property, in the beam paths of the hologram recording light beams for the benefit of variably adjusting the intensity of the recording light to have desired beam intensities.  Since the beam intensity passes through the variable attenuator is gradually varying (for instance decreasing) along a slanted curve in accordance with the wedge shape, it is implicitly true the diffraction efficiency of the recorded hologram will also varying (for instance decreasing) along the slanted curve of the wedge shape.  

Claims 1 and 9 further include the phrase “gradually attenuate … along a first curve, the first curve being determined according to an attenuating direction of light intensity of the attenuator”.   Altenberger et al teaches that the wedge shaped grey portion, (please see Figure 6, paragraph [0111]) that absorbs a respective adjustable portion of the light intensity of the incident beam, wherein the wedge shape defines the slanted curve serves as the first set curve, along which the gradual attenuation occurs, and the first set curve therefore is determined according to the attenuating direction of the light intensity of the attenuator.  
Claims 1 and 9 also include the phrase “diffraction efficiency decreasing along a second set curve the second set curve corresponds to a decreasing direction of light intensity of an interference light beam and the diffraction efficiency of the polymer-dispersed liquid crystal holographic grating and corresponds to the first set curve”.  It is implicitly true that the diffraction efficiency of the polymer-dispersed liquid crystal holographic grating decreases corresponding to the decreasing direction of the intensity of the interference light beam, (for recording the hologram), and since the decreasing direction of the intensity of the interference beams is along the first set curve of the adjustable attenuator according to Altenberger et al, the second set of the curve is corresponding to the first set curve.  Furthermore, the diffraction efficiency of the polymer-dispersed liquid crystal holographic grating is identical to the diffraction efficiency of the polymer-dispersed liquid crystal holographic grating, the decreasing direction of the diffraction efficiency should be the same.  
Claims 1 and 9 include the phrase “interference fringes at the liquid crystal box to expose the polymer-dispersed liquid crystal to achieve two-phase separation of liquid crystal and Sumiyoshi et al teaches the interference fringes at the liquid crystal box that expose the polymer-dispersed liquid crystal to form polymer-dispersed liquid crystal holographic grating.  It however does not teach explicitly about the two-phase separation of the liquid crystal and polymer in forming the holographic grating.  Sutherland et al in the same field of endeavor teaches a polymer-dispersed liquid crystal holographic grating wherein the holographic grating is formed by exposing the mixture of the prepolymer and the liquid crystals with the interference light and the two phase separation occurs as the prepolymer is irradiated with light or the interference light, (please see column 1, lines 42-52).  According to Sutherland et al, the two-phase separation of the liquid crystal and polymer therefore is therefore implicitly included in the interference exposing process step of the polymer-dispersed liquid crystal.  
Claims 1 and 9 have been amended to include the phrase “interference fringes having light intensities gradually decreasing along a second set curve at the liquid crystal box” and the phrase “in which a separation degree of the polymer and the liquid crustal gradually changes along the second set curve”.   Altenberger et al teaches the attenuator may have the wedge shaped grey portion, (please see Figure 6, paragraph [0111]) that absorbs a respective adjustable portion of the light intensity of the incident beam, wherein the wedge shape defines the slanted curve serves as the first set curve, along which the gradual attenuation occurs, and the first set curve therefore is determined according to the attenuating direction of the light intensity of the attenuator.   In light of Lahrichi, the light intensity of the recoding reference has intensity attenuated or decreases along the first set of curve will result the light intensity of the interference fringes recorded in the recording medium also decreases along the first set of curve and therefore the second set of curve, since the diffraction efficiency decreases corresponds to 
With regard to claims 2-4, Lahrichi teaches that the light attenuator that is placed in the optical path between beam expander and the recording medium may be placed between the beam splitter (418, Figure 4) and the first reflector (426).  Altenberger et al teaches that the variable attenuators (111 and 112) may be placed in the first optical path and second optical path, respectively and each is between the beam splitter (15a) and the reflector (29a and 23a).  Although these references do not teach explicitly that the attenuator may also be placed between the reflector and the recording medium such modification would have been obvious to one skilled in the art since as long as the attenuator is placed in the optical path of the first light beam and the optical path of the second light beam, the attenuation functions are the same.  With regard to claim 4, Sumiyoshi et al teaches to include a third reflector (2d, Figure 1 or 16d, Figures 5B and 5C) that is arranged between the beam splitter and the second reflector and configured to reflect the second split light beam emitted from the beam splitter prism to the second reflector (2e or 16e).  As shown in Figures 1, 5B and 5C, the optical paths for the first split beam and the second split beam may be made the same to control the relative phase between the two split beams. 
.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumiyoshi et al, Lahrichi, Altenberger et al and Sutherland et al as applied to claim 1 above, and further in view of US patent application publication by Kyu et al (US 2004/0105048 A1).
The system for preparing a polymer dispersed liquid crystal holographic grating taught by Sumiyoshi et al in combination with the teachings of Lahrichi, Altenberger et al and Sutherland et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 5, Sumiyoshi et al teaches the liquid crystal box comprises polymer-dispersed liquid crystal material as the recording medium but it does not teaches explicitly that the polymer-dispersed liquid crystal material comprises the cited components and percentages.  Kyu et al in the same field of endeavor teaches a typical polymer-dispersed liquid crystal material that comprises photoinitiators, co-initiators, crosslinking agent, surfactants, polymer and nematic liquid crystal, that each has a specific percentage per weight, (please see paragraphs Kyu et al to use the art well-known polymer-dispersed liquid crystal material with the specific components and specific percentages by weight for the benefit of using art sell-known polymer-dispersed liquid crystal material as the recording medium. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumiyoshi et al, Lahrichi, Altenberger et al and Sutherland et al as applied to claim 1 above, and further in view of US patent issued to Ford et al (PN. 5,900,983).
The system for preparing a polymer dispersed liquid crystal holographic grating taught by Sumiyoshi et al in combination with the teachings of Lahrichi, Altenberger et al and Sutherland et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 6, these references do not teach explicitly that the attenuator is moved into or out of the optical path between the beam expander and the liquid crystal box.  Ford et al in the same field of endeavor teaches an attenuator having a wedged shape (50a, Figure 3B) that may be moved into or out of optical path.  It would then have been obvious to one skilled in the art to apply the teachings of Ford et al to alternatively make the attenuator that may be moved into or out of the optical path for the benefit of providing an additional means to adjust the attenuation and therefore the intensity of the light beam passes through the attenuator.  Although this reference does not teach explicitly to use a stepping motor for moving the attenuator, such modification would have been oblivious to one skilled in the art since stepping motor is commonly known in the art as a means to move an optical element.  
Response to Arguments
Applicant's arguments filed on April 14, 2021 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.  Applicant’s arguments are mainly drawn to newly amended features that have been fully addressed in the reasons for rejection stated above.  The applicant being one skilled in the art must understand by attenuating the intensity of the recording light beams as taught by Lahrichi in light of Altenberger et al, the resulting interference fringes will certainly has intensity gradually decrease and since according to the disclosure of Sutherland et al the two-phase separation of the liquid crystal and the polymer is the result of the exposure and therefore the interference fringes formed in the polymer dispersed liquid crystal recording medium, the degree of separation certainly will gradually change in according with the attenuation of the recording light beams and the variation of the intensity of the interference fringes.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US patent issued to Spindel et al (PN. 3,746,429) demonstrates that attenuator comprises wedge density filters (11 or 12, Figure 2) has optical density gradually changed in a linear fashion that defines a set of curve.  This means the intensity of the light, as the light passes through a wedge density filter, will gradually change in the set curve corresponding to the optical density variation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872